DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “battery cell 5 (5-1 to 5-n, where n is an integer of 2 or more)” (e.g., specification, paragraph 0019, line 5), “determination voltage Vk” (e.g., specification, paragraph 0020, lines 3-4), “determination data Dk” (e.g., specification, paragraph 0020, line 5), “battery modules M-1 to M-3” (e.g., specification, paragraph 0021, lines 1-2), “voltage determinators A-1 to A-3” (e.g., specification, paragraph 0020, line 5), “input terminals 6” (e.g., specification, paragraph 0027, lines 3-4), “output terminals 7 and 8” (e.g., specification, paragraph 0027, line 4), “output terminal 9” (e.g., specification, paragraph 0029, line 7), “three input terminals 10a to 10c” (e.g., specification, paragraph 0031, line 1), “one output terminal 10d” (e.g., specification, paragraph 0031, lines 1-2), “output terminal 30” (e.g., specification, paragraph 0031, line 7), “output terminal 31” (e.g., specification, paragraph 0031, line 8), “input terminal 10b” (e.g., specification, paragraph 0310, lines 10-11), “input terminal 11a” (e.g., specification, paragraph 0032, line 1), “output terminal 11b” (e.g., specification, paragraph 0032, lines 1-2), “input terminal 12a” (e.g., specification, paragraph 0034, line 1), “input terminal 
The drawings are objected to because the rectangular box(es) shown in the drawings should be provided with descriptive text labels. Boxes 100, A, B, M, Pk, 3a, 3b, Ps, S (Fig. 1), M, do not have descriptive labes1a, 1c, 1e, 3a, 3b (Fig. 2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 3 is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to provide “the voltage generation circuit [being] a voltage divider circuit which is configured to generate the DC voltage (indicating the characteristics of the voltage determination circuit, see claim 2) to output to the corrector (see claim 1). Fig. 1 shows that the voltage determination circuit (1) is configured to output a characteristics signal (V1/V2) indicating characteristics of the voltage determination circuit (1) via circuits (3a, 3b). However, the circuits (3a, 3b) are not connected to the corrector (H). Thus, the voltage divider (3a/3b) of the voltage determination circuit (1) cannot output a characteristics signal indicating characteristics of the voltage determination circuit to the corrector (H)”.

Note Regarding 35 USC § 101


Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claim 1 recites limitations of
a voltage determination circuit configured to determine each inter-terminal voltage of a plurality of battery cells configuring a battery, and output a voltage obtained by amplifying the each determined inter-terminal voltage to a corrector in a separate body as a determination voltage,
wherein the voltage determination circuit is configured to output a characteristics signal indicating characteristics of the voltage determination circuit to the corrector.
However, the limitations are not directed to an abstract idea.
Furthermore, the dependent claims 2-10 do not recite an abstract idea.
Accordingly, claims 1-10 are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inukai (US 2014/0111215).

Regarding claim 1, Inukai discloses a voltage determinator (Fig. 1) comprising:
a voltage determination circuit (110/120/140) configured to determine each inter-terminal voltage of a plurality of battery cells (1-4) configuring a battery (112) (paragraph 0068, lines 1-6), and output a voltage (V3) obtained by amplifying (via 120) the each determined inter-terminal voltage (V1) to a corrector (150) in a separate body (Fig. 1) as a determination voltage (V3 is a determination voltage),
wherein the voltage determination circuit is configured to output a characteristics signal indicating characteristics of the voltage determination circuit to the corrector (paragraph 0022, lines 1-4).

Regarding claim 2, Inukai discloses 
the voltage determination circuit (110/120/140) includes
a voltage generation circuit (110, paragraph 0036, lines 5-6) configured to generate a DC voltage (V1) indicating the characteristics of the voltage determination circuit (paragraphs 0022, 0023), and


Regarding claim 4, Inukai discloses the characteristics of the voltage determination circuit are at least one of an offset error of the voltage determination circuit and a gain error of the voltage determination circuit (paragraph 0022, lines 1-4).

Regarding claim 7, Inukai discloses a voltage determination system (Fig. 1) comprising:
the voltage determinator (includes 110/120/150, Fig. 1) according to claim 1; and
the corrector (H),
wherein the corrector (150) corrects the determination voltage on the basis of the characteristics signal input from the voltage determinator (150 corrects offset, gain of the amplifier and ADC, paragraph 0022, 0023).

Regarding claim 8, Inukai discloses the characteristics of the voltage determination circuit are at least one of an offset error of the voltage determination circuit and a gain error of the voltage determination circuit (paragraph 0022, lines 1-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inukai in view of Moon et al. (US 9,438,109).

Regarding claim 3, Inukai discloses the claimed invention as discussed above, except the voltage generation circuit is a voltage divider circuit which is configured to generate the DC voltage by dividing a predetermined voltage.

Regarding claim 3, Moon et al. discloses the voltage generation circuit is a voltage divider circuit which is configured to generate the DC voltage by dividing a 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Inukai with a voltage divider circuit as disclosed by Moon et al. for the purpose of adjusting a level of an input signal so the input signal can be better sensed.

Claims 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Inukai in view of Zhang et al. (US 9,461,496) and Li (US 2012/0009445).

Regarding claims 5, 9, and 10, Inukai  discloses 
a battery modules includes the plurality of battery cells (1-4) (Fig. 1), and
the voltage determination circuit (110/120/140) is provided in a one-to-one correspondence the battery module (module of battery 112) in the voltage determinator (Fig. 1).

However, Inukai  does not disclose 
the battery includes a plurality of battery modules,
a plurality of the voltage determination circuits are provided in a one-to-one correspondence with each of the plurality of battery modules in the voltage determinator.


Li discloses a plulrality of voltage determination circuits (301-303) are provided in a one-to-one correspondence with each of the plurality of battery modules (311-314) in the voltage determinator (300) (Fig. 3).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Inukai with a plurality of battery modules as disclosed by Zhang et al. and a plulrality of voltage determination circuits are provided in a one-to-one correspondence with each of the plurality of battery modules as disclosed by Li for the purpose of monitoring battery voltages.

Regarding claim 6, Inukai discloses the characteristics of the voltage determination circuit are at least one of an offset error of the voltage determination circuit and a gain error of the voltage determination circuit (paragraph 0022, lines 1-4).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        March 14, 2022